Citation Nr: 1701133	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  12-09 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for post-repair residuals of the right knee (right knee disability). 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Adam G. Werner, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to June 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied service connection for degenerative disease, left knee, and thoracolumbar strain with degenerative disease of the lumbar spine.  In addition, the RO continued a 10 percent disability rating for the Veteran's right knee.  

In May 2016, the RO granted service connection for degenerative disease, left knee, and thoracolumbar strain with degenerative disease of the lumbar spine.  The Board finds that there is no present case or controversy for the Board to adjudicate with regard to the original claims for service connection for degenerative disease, left knee, and thoracolumbar strain with degenerative disease of the lumbar spine, and the Board will not address these issues at the present time.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2016).

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) via video conference in August 2016.  A transcript of the hearing is of record.

The issue of entitlement to a TDIU has been raised as a component of the increased rating claim on appeal.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In this decision, the Board grants a rating of 30 percent for severe right knee instability.  The issues of entitlement to an increased and or separate rating for right knee disability and entitlement to a TDIU are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has experienced severe instability of the right knee throughout the pendency of the appeal.


CONCLUSION OF LAW

The criteria for a separate disability rating of 30 percent for right knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.100, 3.102, 4.1, 4.2, 4.3, 4.71a, Diagnostic Code 5257 (2015).    


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's right knee disability is currently assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5259.  The Veteran asserts that he is entitled to a higher rating.

As will be discussed in the remand portion of this decision, the Board finds that the April 2016 VA knee examination is inadequate because it does not include the range of motion testing results required by the Court in Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).  Therefore, the claim for an increased rating for the right knee disability pursuant to the diagnostic criteria predicated upon limitation of motion is being remanded for an additional examination.  However, because the evidence of record currently supports a 30 percent rating for right knee instability throughout the appeal period, the Board finds that it is beneficial to the Veteran to bifurcate the claim and grant the 30 percent rating for instability in this decision, and remand the issue of entitlement to an increased and or separate rating for the right knee disability on alternate bases for an additional examination.  See Soyini v. Principi, 1 Vet. App. 540 (1991).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.        § 1155 ; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.   38 C.F.R. § 4.1.  

Under 38 C.F.R. § 4.71a , Diagnostic Code 5257, a 10 percent rating is warranted where there is slight recurrent subluxation or lateral instability, a 20 percent rating is warranted where there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted where there is severe recurrent subluxation or lateral instability.

Here, the Board finds that the Veteran has credibly reported severe right knee instability throughout the appeal period.  The Veteran complained of severe right knee instability during VA treatment in February 2008, March 2008, and October 2008.  Specifically, during February 2008 VA treatment, the Veteran complained of increasing right knee pain, swelling, locking, and instability getting worse; during March 2008 VA treatment, the Veteran complained of his knee giving out; during October 2008 VA treatment, the Veteran complained of right knee pain with most of the pain associated with intermittent swelling, buckling, instability, and giving way of the joint.  The Veteran testified during a hearing before the undersigned VLJ that his right knee gives out daily and he has fallen as a result.  See August 2016 Hearing Transcript.  The Veteran also testified that he has been prescribed a brace and a cane as a result of this instability.  Id.  

Right knee instability of station and a history of instability were noted on April 2016 VA exam.  See April 2016 VA Examination.  Instability, giving way, and severe flare-ups of joint disease were noted on an October 2008 VA examination consistent with the Veteran's reports.  See October 2008 VA Examination. 

Additionally, the evidence of record contains July 2008 letters from the Veteran's mother and cousin describing his right knee disability.  Each stated that they have observed an increase in pain and worsening of the Veteran's right knee condition.  They also stated that the Veteran walks with a cane and wears a knee brace.

The Board notes that the evidence of record includes an April 2016 VA examiner opinion that indicates that the Veteran has a history of "moderate" instability.  However, an examiner's characterization of a disability is not binding on the Board, and the question of the degree of impairment caused by a disability for rating purposes is a legal rather than medical one.  38 C.F.R. § 3.100(a) (2016).  Further, although there is a notation of moderate instability on examination, the Veteran has consistently reported that he has experienced right knee instability to a degree that requires a brace and cane and has caused him to fall.  At the very least, the evidence is approximately evenly balanced as to whether the instability more nearly approximates moderate or severe.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to the maximum 30 percent rating under Diagnostic Code 5257 for severe lateral instability is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.    

In summary, the Board finds that the criteria for a rating of 30 percent for right knee instability throughout the appeal period, have been met.  Entitlement to an increased and or separate rating for right knee disability and entitlement to a TDIU are being remanded as discussed below.


ORDER

A disability rating of 30 percent for the Veteran's right knee instability is granted.


REMAND

As previously noted, the Board finds that the VA knee examination of record is inadequate because it does not include the range of motion testing results required by the Court in Correia.  Specifically, although range of motion testing was performed, the examiner did not indicate that range of motion testing was conducted in passive motion, or nonweight-bearing.  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia, 28 Vet. App. at 168-70.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a new VA examination is required.  

As the Veteran's claim for TDIU is inextricably intertwined with his claim for increased rating, the Board finds that the issue of the Veteran's entitlement to a TDIU must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2. After completing the above actions and associating any additional records with the claims file, schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected right knee disability.  The claims file should be made available to the examiner and review of the file should be noted in the full requested report.  The examiner should record the full history of the identified right knee disability, including the Veteran's competent account of his symptoms.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.

The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All objective and subjective symptoms should be reported in detail.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since May 2007) of the right knee in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with the range of the opposite undamaged joint.  A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

Finally, the examiner should provide opinion as to the functional limitations the Veteran has experienced as a result of his service-connected right knee disability and what impact, if any, those have on his occupational functioning.

3. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


